EXHIBIT 10.6

 

LEASE BETWEEN

PHOENIX HOME LIFE MUTUAL INSURANCE COMPANY, as LANDLORD

and

CRESCENT BANKING COMPANY, as TENANT

at

5881 GLENRIDGE DRIVE,

ATLANTA, GA 30328



--------------------------------------------------------------------------------

PLAZA 400

 

OFFICE BUILDING LEASE

 

THIS LEASE, made this 29th day of September, 1998, by and between PHOENIX HOME
LIFE MUTUAL INSURANCE COMPANY (hereinafter referred to as “Landlord”), and
CRESCENT BANKING COMPANY, a Georgia corporation (hereinafter referred to as
“Tenant”).

 

FOR AND IN CONSIDERATION of the mutual covenants and conditions contained
herein, the parties hereto do hereby agree as follows:

 

1. Premises. Landlord, for and in consideration of the rents, covenants,
agreements and stipulations hereinafter mentioned, reserved, and contained, to
be paid, kept and performed by Tenant, has leased and rented, and by these
presents does lease and rent, unto said Tenant, and said Tenant hereby agrees to
lease and take upon the terms and conditions which hereinafter appear, the space
(hereinafter referred to as the “Premises”), identified on the Lease Information
Sheet attached hereto as Exhibit “A” and shown on the floor plan attached hereto
as Exhibit “B” and made a part hereof, which space is within the building
located at 5881 Glenridge Drive, Fulton County, Georgia (hereinafter referred to
as the “Building”), in the Plaza 400 Office Center (more specifically defined as
the four buildings at 5881 - 5887 Glenridge Drive and hereinafter referred to as
the “Office Complex”).

 

2. Term. Tenant takes and accepts the Premises from Landlord for a term
beginning and ending on the dates specified in the Lease Information Sheet
attached hereto as Exhibit “A”, unless sooner terminated as hereinafter provided
(hereafter referred to as the “Lease Term”).

 

3. Rental.

 

(a) Tenant agrees to pay, without demand, deduction or set-off, annual fixed
rental (hereinafter referred to as the “Base Rental”) at the rate set forth in
the Lease Information Sheet attached as Exhibit “A”, payable in equal monthly
installments set forth in the Lease Information Sheet attached hereto as Exhibit
“A” in advance promptly on the first day of each calendar month during the Lease
Term. Tenant shall make all rental payments to Landlord at the address contained
herein, or to such agent of Landlord or at such other place as Landlord may
designate in writing. If the Lease Term commences on a date other than the first
day of a calendar month, then the first payment of Base Rental hereunder shall
be prorated based on the number of days during such month in which the Lease
Term was in effect.

 

(b) Commencing on the first (1st) day of October of the calendar year following
the commencement of the Lease Term, and continuing on the first (1st) day of
October of each calendar year thereafter during the Lease Term, the Base Rental
payable by Tenant shall be increased by an amount equal to three and five-tenths
percent (3.5%) of the Base Rental payable hereunder for the immediately
preceding calendar year.

 

4. Operating Expense Reimbursement. In addition to the Base Rental, Tenant
agrees to pay for any calendar year during the Lease Term after the “Base Year”
(as hereinafter defined) the amount, if any, by which the “Operating Expense
Amount” (as hereinafter defined) for such calendar year multiplied by the number
of square feet of “Net Rentable Area” (as hereinafter defined) within the
Premises, 1 exceeds the Operating Expense Amount for the Base Year multiplied by
the number of square feet of Net Rentable Area within the Premises. If Tenant’s
occupancy during any calendar year is less than the full year for all or any
part of the Premises, the costs to Tenant for such period shall be further
proportioned in ratio to the actual number of days in possession. Tenant agrees
to pay to Landlord on the first (1st) day of each calendar month such amounts as
Landlord estimates from time to time as necessary to pay Tenant’s prorata share
of such expenses. Within forty-five (45) days after the end of each calendar
year, Landlord shall furnish Tenant statements of the actual “Operating
Expenses” (as hereinafter defined) incurred during such year and shall render an
invoice showing Tenant’s share thereof. In the event that Tenant’s

 

--------------------------------------------------------------------------------

1 , which area for the purposes of this Lease is 3,616 rentable square feet,

 

2



--------------------------------------------------------------------------------

actual share, as computed above, exceeds the aggregate amount paid by Tenant in
the preceding year pursuant to this paragraph, Tenant shall pay such deficiency
to Landlord with the next monthly rental payment. In the event that the
aggregate amount paid by Tenant in the preceding year shall exceed Tenant’s
actual prorata share of such costs for such year, Landlord shall pay such excess
to Tenant at the time such invoice is delivered to Tenant. As used herein, the
following terms have the following meanings:

 

  (a) Operating Expense Amount shall mean the Operating Expenses for a calendar
year divided by the greater of (A) 2 of the number of square feet of Net
Rentable Area within the Office Complex 3 and (B) the total Net Rentable Area
actually under lease within the Office Complex.

 

  (b) Operating Expenses shall consist of all expenses, costs and disbursements,
but not specific costs billed to specific tenants of the Office Complex, of
every kind and nature, computed on the accrual basis, relating to or incurred or
paid in connection with the ownership and operation of the Office Complex,
including but not limited to, the following:

 

  (1) wages and salaries of all on and off-site employees engaged in the
operation, maintenance or access control of the Office Complex, including taxes,
insurance and benefits relating to such employees, allocated based upon the time
such employees are engaged directly in providing such services;

 

  (2) all supplies, tools, equipment and materials used in the operation and
maintenance of the Office Complex;

 

  (3) cost of all utilities for the Office Complex including but not limited to
the cost of water and power for heating, lighting, air conditioning and
ventilating;

 

  (4) cost of all maintenance and service agreements for the Office Complex and
the equipment therein, including but not limited to security service, garage
operators, window cleaning, elevator maintenance, janitorial service and
landscaping maintenance;

 

  (5) cost of repairs and general maintenance of the Office Complex (excluding
repairs, alterations and general maintenance paid by proceeds of insurance or
attributable solely to tenants of the Office Complex other than Tenant);

 

  (6) amortization (together with reasonable financing charges) of the cost of
installation of capital investment items which are installed for the purpose of
reducing operating expenses, promoting safety, complying with governmental
requirements or maintaining the first class nature of the Office Complex, other
than capital items installed in connection with Landlord’s initial construction
of the Office Complex;

 

  (7) the cost of all insurance on the Office Complex, including, but not
limited to, the cost of casualty, rental abatement and liability insurance
applicable to the Office Complex and Landlord’s personal property used in
connection therewith; and

 

  (8) all taxes, assessments and governmental charges, whether or not directly
paid by Landlord, whether federal, state, county or municipal and whether they
be by taxing districts or authorities presently taxing the Office Complex or by
others subsequently created or otherwise, and any other taxes and assessments
attributable to the Office Complex or its operation, excluding, however, federal
and state taxes on income, death taxes, franchise taxes, and any taxes imposed
or measured on or by the income of Landlord from the operation of the Office
Complex or imposed in connection with any change of ownership of the Office
Complex; provided, however, that if at any time during the term of this Lease,
the present method of taxation or assessment shall be so changed that the whole
or

 

--------------------------------------------------------------------------------

2 95%

3 which area for the purposes of this Lease is 173,223 rentable square feet

 

3



--------------------------------------------------------------------------------

any part of the taxes, assessments, levies, impositions or charges now levied,
assessed or imposed on real estate and the improvements thereof shall be
discontinued and as a substitute therefor, or in lieu of an addition thereto,
taxes, assessments, levies, impositions or charges shall be levied, assessed
and/or imposed wholly or partially as a capital levy or otherwise on the rents
received from the Office Complex or the rents reserved herein or any part
thereof, then such substitute or additional taxes, assessments, levies,
impositions or charges, to the extent so levied, assessed or imposed, shall be
deemed to be included within the Operating Expenses to the extent that such
substitute or additional tax would be payable if the Office Complex were the
only property of the Landlord subject to such tax.

 

  (c) “Base Year” shall mean the calendar year ending on the date set forth in
the Lease Information Sheet attached hereto as Exhibit “A”.

 

5. Improvements and Repairs by Landlord. Tenant accepts the Premises in their
“as-is” condition except that, prior to commencement of the Lease Term, Landlord
will, at Landlord’s expense, unless otherwise stated herein or on Exhibit “C”
attached hereto and made a part hereof, complete, alter, renovate and or
decorate the Premises to the specifications set forth on the work letter
attached hereto as Exhibit “C”. The taking of possession and occupancy of the
Premises by Tenant shall be conclusive evidence as against Tenant that Tenant
accepts the Premises as being in conformance with said floor plan and said
specifications 4, and that Tenant accepts the Premises and the building in which
the Premises are located as being in good and satisfactory condition and suited
for the use intended by Tenant. Throughout the Lease Term or any renewal of this
Lease, Landlord shall keep and maintain the building in which the Premises are
located and its fixtures, appurtenances, systems and facilities serving the
Premises in good working order, condition and repair, except for those repairs
for which Tenant is responsible pursuant to the provisions of this Lease. Tenant
shall promptly report in writing to Landlord any defective condition known to
Tenant which Landlord is required to repair, and failure so to report any such
defect shall make Tenant responsible to Landlord for any liability incurred by
Landlord by reason of Tenant’s failure to notify Landlord of such defect.
Landlord shall have the right, but not the obligation, to enter the Premises at
all reasonable times 5 in order to inspect the Premises or to make such repairs
as may be required hereunder or to make any other repairs which Landlord may
deem necessary for the safety of, or preservation of, the Premises, the
Building, or the Office Complex.

 

6. Delivery of Possession by Landlord to Tenant. If Landlord for any reason
whatsoever fails to deliver possession of the Premises to Tenant at the
commencement of the Lease Term as above specified, this Lease shall not be void
or voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom; but in that event, there shall be a proportionate reduction
of rent covering the period between the commencement of the Lease Term as
specified in Paragraph 2 and the time when Landlord actually delivers
possession. 6

 

7. Use of Premises. Tenant shall use the Premises only for general office
purposes, and shall, at Tenant’s own expense, comply with all laws, statutes,
ordinances, regulations, rules and orders of all governmental bodies and
authorities relating to such use. Tenant shall not, without the prior written
consent of Landlord, make any alterations, additions or improvements in or about
the Premises, nor shall Tenant use the Premises for any illegal purpose, or
create or allow to exist any nuisance or trespass, or do any act in or about the
Premises, or bring anything onto, in or about the Premises which will in any way
increase the premiums for insurance on the Premises, the Building, or the Office
Complex, or deface or injure the Premises or the Building, or overload the floor
of the Premises, or overload the heating, air conditioning or electrical systems

 

--------------------------------------------------------------------------------

4 subject to the completion of any “punchlist” items of which Tenant has
notified Landlord in writing,

5 and, except in cases of emergency, with reasonable notice to Tenant,

6 If the Premises are not ready for occupancy for reasons reasonably under
Landlord’s control by December 31, 1998, Tenant shall have the right to notify
Landlord of its intention to cancel this Lease, such cancellation to be
effective thirty (30) days following Landlord’s receipt of said notice, if the
Premises are not ready for occupancy by such date of cancellation. If the
Premises are ready for occupancy within said thirty (30) day period, Tenant’s
cancellation shall be deemed of no force or effect. If the Premises are not
ready for occupancy following the expiration of said thirty (30) day period this
Lease shall be considered cancelled and of no further force or effect.

 

4



--------------------------------------------------------------------------------

serving the Premises or the Building, or conduct its business in such a manner
as to disturb other tenants within the Building or Office Complex. Tenant agrees
not to abandon or vacate the Premises during the Lease Term, and Tenant agrees
to use the Premises for the purposes herein leased until the expiration of the
Lease Term. 7

 

8. Repairs by Tenant. Tenant, during the Lease Term or the term of any extension
or renewal of this Lease, shall, at Tenant’s own expense, promptly make all
repairs as shall be necessary to keep the Premises in good condition and repair,
normal wear excepted. Tenant further agrees to repair promptly, at Tenant’s own
expense, all damage or injury of whatever nature done to the Premises, the
Building, or the Office Complex by Tenant or by any of Tenant’s agents,
employees, sublessees, licensees, invitees, guests or customers and, if Tenant
fails to make any such required repairs, Landlord shall be entitled (but not
obligated) to make such repairs and Tenant shall promptly reimburse Landlord for
the costs and expense of such repairs immediately upon demand therefor by
Landlord. In doing any repairs or work of any nature in, to or about the
Premises, Tenant shall give Landlord reasonable advance written notice of
Tenant’s intention to make such repairs and shall use only contractors or
workmen approved by Landlord. Tenant shall promptly pay, bond, remove or
otherwise discharge any and all liens, claims of lien or other charges arising
out of or in connection with the performance of any repairs or work required of
or permitted Tenant hereunder and shall keep the Premises, the Building, and the
Office Complex free and clear of any and all such liens, claims of lien and
charges. In addition, Tenant agrees to indemnify and hold Landlord harmless from
and against any and all losses, costs, damages, claims or liabilities (including
without limitation, reasonable attorney’s fees) arising from or in connection
with any such required or permitted repairs or work or any such lien, claim of
lien or other charges.

 

9. Services of Landlord. Landlord shall provide to Tenant, at Landlord’s
expense, the following services:

 

  (a) Landlord shall maintain and operate the heating and air conditioning
systems and shall furnish heat and air conditioning in the Premises in
compliance with the performance specifications of Exhibit C during business
hours (that is generally customary daytime business hours, but not before 8:00
a.m. or after 1:00 p.m. on Saturdays which are business days or before 8:00 a.m.
or after 6:00 p.m. on all other business days). “Business days” shall mean all
days except Sundays and days observed by the Federal or the state government as
legal holidays.

 

  (b) Landlord shall provide elevator service to the floor on which the Premises
are situated during regular hours of business days (that is the hours and days
referred to in (a)), and shall have at least one passenger elevator subject to
call at all other times. The use of the elevators shall be subject to the Rules
and Regulations.

 

  (c) Landlord shall cause the Premises, including the exterior and the interior
of the windows thereof, to be cleaned in a manner standard to the Office
Complex. Tenant shall pay to Landlord on demand the costs incurred by Landlord
for (i) extra cleaning work in the Premises or Building required because of (A)
misuse or neglect on the part of Tenant or its subtenants or its or their
employees or visitors, (B) use of portions of the Premises for preparation,
serving or consumption of food or beverages, data processing or reproducing
operations, private lavatories or toilets or other special purposes requiring
greater or more difficult cleaning work than office areas, and (C) non-building
standard materials or finishes installed by Tenant or at its request, and (ii)
removal from the Premises, the Building, and the Office Complex of any refuse
and rubbish of Tenant in excess of that ordinarily accumulated in business
office occupancy. Landlord, its cleaning contractor and their employees shall
have access to the Premises after 6:00 p.m. and before 8:00 a.m. to clean the
Premises as required hereunder.

 

  (d) Landlord shall furnish adequate water to a location within the Common Area
on the floor on which the Premises are located for drinking, lavatory and
cleaning purposes. Tenant

 

--------------------------------------------------------------------------------

7 Notwithstanding anything contained to the contrary herein, provided Tenant is
not default beyond applicable cure periods of the terms herein, Tenant shall
have the right to vacate the Premises provided Tenant provides Landlord prior
written notice and further provided that Tenant continues to faithfully observe
all other terms and conditions of this Lease, including but not limited to the
payment of all rent and additional rent due hereunder.

 

5



--------------------------------------------------------------------------------

shall not, without Landlord’s prior written consent, tap into said water lines.
Should Landlord grant such consent, all costs of such connection shall be paid
by Tenant. In addition, Landlord, at Tenant’s expense, may install meters to
measure Tenant’s consumption of water for such other purposes. Tenant shall
reimburse Landlord for the quantities of water shown on such meters and any
related sewer charges, on demand.

 

  (e) Landlord shall furnish all electric power reasonably required for lighting
and the operation of ordinary office copying equipment and ordinary desk-top
office equipment. Tenant will not use any electrical equipment which in
Landlord’s opinion will overload the wiring installations or interfere with the
reasonable use thereof by other users in the Building. Tenant will not, without
Landlord’s prior written consent in each instance, connect any additional items
(such as electric heaters, data or word processing equipment or copy machines)
to the electrical distribution system serving the Premises or the Building, or
make any alteration or addition to such system. Should Landlord grant such
consent, all additional circuits or equipment required therefor shall be
provided by Landlord and the costs of installation and use thereof shall be paid
by Tenant upon Landlord’s demand.

 

  (f) Landlord shall furnish common use restrooms and toilets.

 

  (g) Landlord reserves the right, without any liability to Tenant and without
affecting Tenant’s covenants and obligations hereunder, to stop service of any
of the heating, air conditioning, electric, sanitary, elevator or other systems
serving the Premises, or to stop any other services required of Landlord under
this Lease, whenever and for so long as may be necessary, by reason of
accidents, emergencies, strikes or the making of repairs or changes which
Landlord is required by this Lease or by law to make or in good faith, deems
necessary, by reason of difficulty in securing proper supplies of fuel, steam,
water, electricity, labor or supplies, or by reason of any other cause beyond
Landlord’s reasonable control. 8

 

  (h) Landlord shall have no liability to Tenant by reason of any inconvenience,
annoyance, interruption or injury to business arising from Landlord’s making any
repairs or changes which Landlord is required or permitted by this Lease, or
required by law, to make in or to any portion of the Building or the Premises,
or in or to the fixtures, equipment or appurtenances of the Building or the
Premises, provided that Landlord shall use diligence with respect thereto and,
with respect to repairs or changes within the Premises, shall perform such work,
except in case of emergency, at times reasonably convenient to Tenant and
otherwise in such manner as will not materially interfere with Tenant’s use of
the Premises.

 

10. Liability of Landlord. Landlord shall not be liable to Tenant or responsible
for any injury or damage to Tenant or to any other person or for any damage to,
or loss (by theft or otherwise) of, any property of Tenant or of any other
person, irrespective of the cause of such injury, damage or loss, unless caused
by or due to the wrongful or negligent acts of Landlord, its officers, agents,
servants or employees without contributory negligence on the part of Tenant, or
any of its subtenants or licensees or its or their employees, agents or
contractors.

 

11. Entry for Carding or Repairs. Landlord may card the Premises “FOR RENT”
sixty (60) days before the termination of this Lease or any renewal thereof.
Landlord may enter the Premises at reasonable hours to exhibit same to
prospective purchasers, lenders or lessees and to make repairs required of
Landlord under the terms hereof, or to make repairs to Landlord’s adjoining
property, if any.

 

12. Reletting By Landlord. Upon Tenant’s breach of this Lease, Landlord may, at
Landlord’s option and as Tenant’s agent and without terminating this Lease,
enter upon the Premises, dispossess Tenant, remove and store at Tenant’s expense
all of Tenant’s fixtures, furniture and other property left on the Premises, and
rent the Premises at the best price obtainable by reasonable effort, without
advertisement and by private negotiations and for any term Landlord deems
proper, all

 

--------------------------------------------------------------------------------

8 Should the services described in this subparagraph be discontinued such that
the Premises, in Landlord’s sole judgement, are uninhabitable for a period of
seven consecutive days, Landlord shall thereafter abate the rent due hereunder
until the Premises become habitable

 

6



--------------------------------------------------------------------------------

without service of notice or resort to legal process and without being deemed
guilty of trespass, or becoming liable for any loss or damage which may be
occasioned thereby. In the event of such reletting, Landlord shall apply the
rent therefrom (i) first to the payment of Landlord’s expenses incurred by
reason of Tenant’s default, including without limitation attorney’s fees and
expenses of reletting, such as the expense of repairs, renovation or alteration
of the Premises, and (ii) then to the payment of rent and all other sums due
from Tenant hereunder. If the rent collected from reletting is insufficient to
reimburse Landlord for default and reletting expenses and pay in full all rent
and other sums due hereunder, Tenant shall be liable to Landlord for the 9, and
shall immediately pay any such deficiency to Landlord.

 

13. Cancellation of Lease by Landlord. If Tenant defaults in paying the rent or
making any other monetary payments provided for hereunder and remains in default
for three (3) days following written notice of such default; or if Tenant
defaults in performing any other of its obligations hereunder and remains in
default for thirty (30) days following written notice of such default; or if a
permanent receiver is appointed for Tenant’s property, including Tenant’s
interest in the Premises, and such receiver is not removed within sixty (60)
days after written notice from Landlord to Tenant to obtain such removal; or if
Tenant or any guarantor of the Lease files a voluntary petition in bankruptcy or
Tenant or any such guarantor files any petition or answer seeking or acquiescing
in any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under any present or future federal,
state or similar relief for itself under any present or future federal, state or
other law or regulation relating to bankruptcy, insolvency or other relief for
debtors, or if Tenant or any such guarantor seeks other relief for debtors, or
if Tenant or any such guarantor seeks or consents to or acquiesces in the
appointment of any trustee, receiver or liquidator of Tenant or of such
guarantor or of all or any substantial part of the property or assets of Tenant
or of such guarantor or of any or all of the income, rents, issues, profits or
revenues thereof, or Tenant or any such guarantor makes any general assignment
for the benefit of creditors, or admits in writing its inability to pay its
debts generally as they become due, or Tenant or any such guarantor admits an
act of bankruptcy; or there is a filing of a petition against Tenant or any
guarantor of the Lease seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other law or regulation relating to bankruptcy,
insolvency or other relief for debtors, or the appointment of any trustee,
receiver or liquidator of Tenant or of any such guarantor and such petition is
not dismissed within thirty (30) days after such filing, but in any event prior
to the entry of an order, judgment or decree approving such petition; or if the
Premises or Tenant’s effects or interest therein should be levied upon or
attached under process against Tenant, and any such levy or attachment is not
removed, satisfied or dissolved within thirty (30) days after written notice
from Landlord to Tenant demanding removal, satisfaction or dissolution thereof;
or if Tenant or any guarantor of the Lease (if a corporation) is liquidated or
dissolved or its charter expires or is revoked, or Tenant or such guarantor (if
a partnership or business association) is dissolved or partitioned, or Tenant or
such guarantor (if a trust) is terminated or expires, or if Tenant or such
guarantor (if an individual) dies; then, in any of said events, Landlord at its
option may (but only during continuance of such default or condition) terminate
this Lease by written notice to Tenant; whereupon this Lease shall end. Upon
such termination by Landlord, Tenant shall at once surrender possession of the
Premises to Landlord and remove all of Tenant’s effects therefrom; and Landlord
may forthwith re-enter the Premises and repossess itself thereof, and remove all
persons and effects therefrom. The aforesaid option to terminate is in addition
to all other rights and remedies available to Landlord at law or in equity.

 

14. Effect of Termination of Lease. No termination of this Lease shall affect
Landlord’s right to collect rent for the period prior to termination hereof.

 

15. Assignment and Subletting. Tenant may not, without the prior written consent
of Landlord endorsed hereon 10, assign this Lease or any interest hereunder, or
sub-let the Premises or any part thereof, or permit the use of the Premises by
any party other than Tenant. Consent by Landlord to one assignment or sub-lease
shall not destroy or waiver this provision, and all later assignments and
sub-leases shall likewise be made only upon prior written consent of Landlord.
Sub-lessees or assignees shall become liable directly to Landlord for all
obligations of Tenant

 

--------------------------------------------------------------------------------

9 amount of the deficiency up to the remaining rental obligation of Tenant from
the date of cancellation of the Lease until the termination date of the Lease as
described herein absent any default by Tenant.

 

10 Which consent shall not be unreasonably withheld, conditioned, or delayed,

 

7



--------------------------------------------------------------------------------

hereunder, without relieving Tenant’s liability. In the event Tenant assigns
this Lease or any interest therein or sub-lets the Premises or any part thereof,
Tenant shall reimburse Landlord for all of the costs incurred by Landlord in
connection with Landlord’s approval of such assignment or sub-letting, in an
amount 11 $500.00. Landlord shall have no obligation to consent to any proposed
subleasing or assignment if, among other factors, in Landlord’s opinion:

 

A) the proposed use is inconsistent with the quality of the Office Complex;

 

B) the reputation of the proposed sublessee or assignee, its partners, officers,
or directors is inconsistent with that of the Office Complex;

 

C) the financial condition of the proposed sublessee or assignee is below the
standards of the Office Complex;

 

D) the operations of the proposed sublessee or assignee would adversely impact
the operations or maintenance of the Office Complex;

 

E) the proposed sublessee or assignee, or any affiliate thereof, is currently a
tenant, subtenant, or occupant of space in the Office Complex,

 

F) the proposed sublease is for a portion of the Premises which is already
subleased (a sub-sublease).

 

Landlord shall have the right to terminate this Lease as to the space affected
by the proposed assignment or subletting by delivering notice of such
termination to Tenant. If Landlord elects to terminate this Lease as to the
space affected by the proposed assignment or subletting, then (i) Landlord and
Tenant shall enter into an amendment of this Lease equitably adjusting the Rent
due hereunder and (ii) Tenant shall be relieved of all further obligations under
this Lease regarding the space affected by such proposed assignment or
subletting, provided that Tenant has paid all Rent due with respect to such
space as of the date of termination. Tenant acknowledges and agrees that any
consideration paid to or received by Tenant (directly or indirectly) in
connection with any assignment or sublease approved by Landlord which exceeds
the amounts required to be paid to Landlord by Tenant for the Rent shall belong
to and, when and if received by Tenant, promptly paid to Landlord.

 

16. Transfer of Tenant. In the event the Premises contain less than 3,500 square
feet of rentable area, Landlord reserves the right, at its option and upon
giving to Tenant thirty (30) days prior written notice, to transfer and remove
Tenant from the Premises herein specified to any other available space
determined by Landlord to be of equal size and area and equivalent rental in the
Office Complex. Landlord shall bear the expense of said removal, as well as the
expense of any renovations or alterations necessary to make the new space
conform in arrangement and lay-out with the original Premises covered by this
Lease.

 

17. Destruction or Damage to Premises; Casualty Insurance. Landlord covenants
and agrees that Landlord will at all times during the term of this Lease keep,
or cause to be kept, the Building insured by good and responsible insurance
companies authorized to do business in the State of Georgia, for protection
against damage or destruction by fire or other perils embraced within the term
“extended coverage”, in an amount not less than eighty percent (80%) of the
replacement value of the improvements above foundation walls. If the Premises
are totally destroyed (or so substantially damaged as to be untenantable) by
casualty, this Lease shall terminate as of the date of such destruction or
damage, and rental shall be accounted for as between Landlord and Tenant as of
that date. If the Premises are damaged but not rendered wholly untenantable by
any casualty, rental shall abate in the same proportion as the Premises have
been damaged. Landlord may, at its option, restore the Premises to substantially
the same condition as before such casualty, whereupon full rental shall
recommence. In the event Landlord fails to commence such restoration within
ninety (90) days of the occurrence of such casualty, Tenant shall have the
right, within thirty (30) days thereafter, to terminate this Lease, whereupon
neither party shall have any further rights or obligations hereunder. Tenant
agrees that Landlord shall not be liable for any damage to the personal property
of Tenant caused by any such casualty, and that Landlord shall not be liable for
any inconvenience, lost profits or damages incurred by Tenant which result
directly or indirectly from any such fire, peril or other casualty or from any
repairs performed by Landlord in connection therewith.

 

--------------------------------------------------------------------------------

11 of

 

8



--------------------------------------------------------------------------------

18. Tenant’s Property.

 

  (a) All fixtures, equipment, improvements and appurtenances attached to or
built into the Premises at the commencement of or during the term of this Lease,
whether or not by or at the expense of Tenant, shall be and remain a part of the
Premises, shall be deemed the property of Landlord and shall not be removed by
Tenant, except as herein provided.

 

  (b) All paneling, movable partitions, lighting fixtures, special cabinet work,
other business and trade fixtures, machinery and equipment, communications
equipment and office equipment, whether or not attached to or built into the
Premises, which are installed in the Premises by or for the account of Tenant
without expense to Landlord and can be removed without structural damage to the
Building, and all furniture, furnishings and other articles of movable personal
property owned by Tenant and located in the Premises (herein collectively called
“Tenant’s Property”) shall be and shall remain the property of Tenant and,
provided Tenant is not in default hereunder, may be removed by Tenant at anytime
during the term of this Lease; provided that if any of Tenant’s Property is
removed, Tenant shall repair or pay the cost of repairing any damage to the
Premises or to the Building resulting from the installation and/or removal
thereof. Any equipment or other property for which Landlord shall have granted
any allowance or credit to Tenant shall not be deemed to have been installed by
or for the account of Tenant without expense to Landlord, shall not be
considered Tenant’s Property and shall be deemed the property of Landlord.

 

  (c) At or before the expiration date, or the date of any earlier termination
of this Lease, Tenant, at its expense, shall remove from the Premises all of
Tenant’s Property (except such items thereof as Landlord shall have expressly
permitted to remain, which property shall become the property of Landlord), and
Tenant shall repair any damage to the Premises or the Building resulting from
any installation and/or removal of Tenant’s Property.

 

  (d) Tenant shall be responsible for ad valorem taxes on Tenant’s Property and
on the value of the leasehold improvements in the Premises to the extent the
same exceed the standard allowances for such items provided by Landlord to other
tenants within the Office Complex on the date this Lease was executed. If the
taxing authorities do not separately assess such excess value of Tenant’s
leasehold improvements, Landlord may make a reasonable allocation of the ad
valorem taxes attributable to the Office Complex to reflect such separate
assessment and the ad valorem taxes attributable to such allocation shall be due
and payable by Tenant to Landlord on or before fifteen (15) days prior to the
due date of such ad valorem taxes.

 

19. Attorney’s Fees and Homestead. If any rent or other sum owing under this
Lease is collected by or through an attorney at law, Tenant agrees to pay
fifteen percent (15%) thereof as attorney’s fees. Tenant waives all homestead
rights and exemptions which Tenant may have under any laws as against any
obligation owing under this Lease. Tenant hereby assigns to Landlord its
homestead and exemption.

 

20. Entire Agreement. This Lease, including any attachments made a part hereof,
contains the entire agreement of the parties and any representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of no force or effect. No failure of Landlord to
exercise any power given Landlord hereunder, or to insist upon strict compliance
by Tenant with any obligation hereunder, and no custom or practice of the
parties at variance with the terms hereof shall constitute a waiver of
Landlord’s right to demand exact compliance with the terms hereof.

 

21. Time of Essence. Time is of the essence of this Lease.

 

22.

Mortgagee’s Rights. Tenant agrees that this Lease shall be subject and
subordinate to any deeds to secure debt now on the Premises, the Building, or
the Office Complex and to all advances already made, or which may be hereafter
made, on account of said deeds to secure debt to the full extent of all debts
and charges secured thereby and to any modifications, renewals or extensions of
all or any part thereof and to any deeds to secure debt which any owner of said
Premises or of the Building or Office Complex may hereafter at any time elect to
place on said Premises, and Tenant agrees upon request by such owner hereafter
to execute any instrument or instruments

 

9



--------------------------------------------------------------------------------

 

which such owner may deem necessary to evidence such subordination. If any such
deed to secure debt shall hereafter be foreclosed, or if the Premises, the
Building, or the Office Complex shall be sold under power of sale contained in
any deed to secure debt, upon the request of the mortgagee or the purchaser at
foreclosure, Tenant will attorn to the purchaser at the foreclosure sale (or the
purchaser by deed in lieu of foreclosure) and will execute such instruments as
such mortgagee or purchaser may deem necessary or appropriate to evidence such
attornment. Notwithstanding any of the above, Tenant agrees that such mortgagee
shall have the right to declare this Lease prior and superior to any such deed
to secure debt and Tenant agrees, upon request, to execute any instrument or
instruments requested by such mortgagee to confirm same. Tenant hereby
irrevocably appoints Landlord as attorney-in-fact for Tenant for the purpose of
and with full power and authority to execute and deliver in the name of Tenant
any instrument or instruments required to be delivered by Tenant in accordance
with the provisions of this paragraph.

 

23. Estoppel Certificates. Tenant (and any guarantor of Tenant’s obligations
hereunder) agrees to certify in writing the status of this Lease and the rental
payable hereunder, at any time, upon ten (10) days’ written notice from
Landlord. Such certificate shall be in a form reasonably satisfactory to any
governmental authority or public agency or to a prospective purchaser from, or
assignee or sublessee of, or holder of a security instrument executed by
Landlord, as the case may be. In addition to any other matters required by the
terms thereof, such certificate shall certify the commencement date of the Lease
Term and the termination date and any renewal date or dates thereof; whether or
not this Lease is in full force and effect; whether or not this Lease has been
amended or modified, and if so, in what manner; the date through which rental
payments have been made; whether or not there are any known defaults under this
Lease, and if so, specifying the particulars of such defaults and the action
required to remedy them; and whether or not there are any set-offs against or
defenses to the enforcement of the terms and conditions of this Lease, and if
so, specifying the particulars of such set-offs or defenses.

 

24. Sale of Premises by Landlord. In the event of any sale of the Premises by
Landlord, Landlord shall be and is hereby entirely freed and relieved of all
liability to Tenant under any and all of its covenants and obligations contained
in or derived from this Lease arising out of any act, occurrence or omission
occurring after the consummation of such sale.

 

25. No Estate in Land. This Lease shall create the relationship of landlord and
tenant between Landlord and Tenant, and no estate shall pass out of Landlord.
Tenant has only a usufruct, not subject to levy and sale and not assignable by
Tenant except with Landlord’s consent.

 

26. Rights Cumulative. All rights, powers and privileges conferred hereunder
upon parties hereto shall be cumulative but not restrictive to those given by
law.

 

27. Holding Over. If Tenant remains in possession after expiration of the Lease
Term, with Landlord’s acquiescence and without any distinct agreement of the
parties, Tenant shall be a tenant at sufferance at 12 of the rental rate in
effect at the end of this Lease, and there shall be no renewal of this Lease by
operation of law.

 

28. Surrender of Premises. Upon termination of this Lease, Tenant shall
surrender the Premises and keys thereto to Landlord in the same condition as at
the commencement of the Lease Term, natural wear and tear only excepted.

 

29. Notice. Any notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered, whether actually received or not,
when deposited in the United States Mail, postage prepaid, certified mail,
return receipt requested, addressed to the parties at the addresses specified in
the Lease Information Sheet attached hereto as Exhibit “A” or at such other
addresses as they may from time to time designate in a notice to the other.
Tenant hereby appoints as his agent to receive the service of all dispossessory
or distraint proceedings and notices thereunder the person in charge of the
Premises at the time, or occupying the Premises; and if no person is in charge
or occupying same, then such service or notice may be made by attaching the same
on the main entrance to the Premises.

 

--------------------------------------------------------------------------------

12 one hundred fifty percent (150%)

 

10



--------------------------------------------------------------------------------

30. Damage or Theft or Personal Property. Tenant agrees that all personal
property brought onto the Premises or in the Building shall be at the risk of
Tenant only, and that Landlord shall not be liable for theft thereof or any
damages thereto occasioned by any fire, flood or other casualty, or by any act
of any other lessee or any other occupant of the Building, or any other person
13.

 

31. Rules and Regulations. The rules and regulations annexed hereto as Exhibit
“D”, and all rules and regulations which Landlord may hereafter from time to
time adopt and promulgate for the government and management of the Building, are
hereby made a part of this Lease and shall, during the Lease Term, be at all
times observed and performed by Tenant and by Tenant’s employees, agents,
sublessees, assigns and invitees.

 

32. Eminent Domain. It is mutually agreed that if the whole or any part of the
Premises shall be taken by any federal, state, county, or city authority for
public use, or under any statute, or by right of eminent domain, or if Landlord
shall convey all or any portion of the Premises in lieu of such taking, then,
immediately upon the taking of possession of the Premises by such authority,
this Lease and all rights of the Tenant hereunder shall immediately cease and
terminate; and it is expressly agreed that Tenant shall not have any right or
claim to any award made to or received by Landlord for such taking, Tenant
hereby specifically waiving any such right or claim of any nature whatsoever.

 

33. Definitions. The term “Landlord” as used in this Lease shall include
Landlord’s heirs, representatives, assigns and successors-in-title to the
Premises. The term “Tenant” as used in this Lease shall include Tenant’s heirs
and representatives, and, if this Lease shall be validly assigned or sublet,
shall also include Tenant’s assignees or sublessees, as to that portion of the
Premises covered by such assignment or sublease. The terms “Landlord” and
“Tenant” shall include male and female, singular and plural, corporation,
partnership or individual, as may fit the particular parties, and as may be
required by the particular context.

 

34. Indemnification, Liability and Other Insurance.

 

  (a) Except for claims which are caused by Landlord’s wrongful act or
negligence or by Landlord’s failure to perform its obligations under this Lease,
Tenant does hereby indemnify and save Landlord harmless from and against any and
all liabilities for any death or personal injury or damage to property in any
way arising out of or in connection with the condition, use or occupancy of the
Premises, the Building, and the Office Complex, or in any way arising out of the
activity of Tenant, its agents, employees, sublessees, licensees, invitees,
guests and customers in the Office Complex, and from all costs, expenses and
liabilities, including but not limited to reasonable attorney’s fees, incurred
by Landlord in connection therewith. Tenant further agrees to carry, at Tenant’s
expense, public liability insurance coverage on the Premises, from an insurance
company qualified to transact business in the State of Georgia, stipulating
limits of liability of not less than $1,000,000.00 for any accident affecting
any one person; and not less than $3,000,000.00 for any accident affecting more
than one person; and not less than $300,000.00 property damage. All such
policies shall contain endorsements waiving the insurer’s rights of subrogation
against Landlord, its agents, contractors, employees, guests or invitees for any
reason whatsoever, and endorsements adding an insured’s contractual obligations
rider, and shall provide for thirty (30) days’ notice to Landlord prior to
cancellation or termination.

 

  (b) Landlord agrees to carry public liability insurance coverage on all
entranceways, parking and driveway areas and all hallways and other common areas
under Landlord’s control and located in the Office Complex, from an insurance
company qualified to transact business in the State of Georgia, stipulating
limits of liability of not less than $1,000,000.00 for an accident affecting any
one person; and not less than $3,000,000.00 for an accident affecting more than
one person; and not less than $300,000.00 property damage.

 

35. Delay. If Landlord is delayed or prevented from performing any of its
obligations under this Lease by reason of strike or labor troubles or any other
cause or event beyond Landlord’s

 

--------------------------------------------------------------------------------

13 unless caused solely by Landlord’s gross negligence.

 

11



--------------------------------------------------------------------------------

reasonable control, the period of such delay or such prevention shall be deemed
added to the time herein provided for the performance of any such obligations by
Landlord.

 

36. Applicable Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Georgia.

 

37. Management Agent. Landlord and Tenant acknowledge and agree that Landlord
has designated Pinnacle Realty Management Company, Inc. (hereinafter referred to
as “Agent”) to act on its behalf as management agent to manage the Building.
Tenant agrees that, until notified otherwise in writing by Landlord, it shall
deliver to Agent all payments required to be made to Landlord under this Lease
and shall deliver to Agent copies of all notices required to be given to
Landlord hereunder and shall in all respects accept performance by Agent of all
of Landlord’s obligations hereunder. For purposes of this Lease, all payments,
notices or other communications to Agent shall be delivered to Agent at the
address shown on the Lease Information Sheet attached hereto as Exhibit “A” or
at such other place as Agent may designate in writing.

 

38. Special Stipulations. Any special stipulations attached hereto and initialed
by the parties shall become a part of this Lease to the same extent as though
set out in full herein. In the event the terms of such special stipulation
conflict with any terms hereof, the terms of the special stipulation shall
control.

 

39. Security Deposit. Contemporaneously with the execution hereof, Tenant has
deposited with Landlord a security deposit in the amount set forth on the Lease
Information Sheet attached hereto as Exhibit “A”, receipt of which is hereby
acknowledged. Said deposit shall be held by Landlord without liability for
interest as security for the faithful performance by Tenant of all of the terms
and conditions of this Lease. The security deposit shall not be mortgaged,
assigned,, transferred or encumbered by Tenant without the prior written consent
of Landlord, and any such act on the part of Tenant made without the prior
written consent of Landlord shall be without force and effect and not binding
upon Landlord. If any of the rents herein reserved or any other sums payable by
Tenant to Landlord shall be overdue and unpaid, or should Landlord make any
payment on behalf of Tenant, or should Tenant fail to perform any of its
obligations under this Lease, then Landlord may, at its option and without
prejudice to any other remedy which Landlord may have on account thereof,
appropriate and apply said security deposit, or so much thereof as may be
necessary to compensate Landlord, toward the payment of Base Rent or Operating
Expense Reimbursement or loss or damage sustained by Landlord by reason thereof,
and Tenant shall forthwith upon demand restore the amount of said security
deposit to the original sum deposited. Should Tenant comply with all its
obligations under this Lease, said deposit shall be returned in full to Tenant
at the end of the Lease Term. Landlord may deliver any funds deposited as a
security deposit hereunder by Tenant to any purchaser of Landlord’s interest in
the Premises in the event that such interest be sold, and thereupon Landlord
shall be discharged from any further liability with respect to such deposit, and
this provisions shall also apply to any subsequent transferee of such interest.

 

40. Severability. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, neither the remainder of this Lease nor the application of
such term, covenant or condition to any other person or circumstance shall be
affected thereby; and each term, covenant or condition of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

 

41.

Hazardous Waste Agreement and Indemnity. Without limiting any other provision of
the Lease, Tenant agrees to comply in all respects with all laws, ordinances,
rules and regulations relating to the storage, transport, use or disposal of
toxic and hazardous substances, including specifically, without limitation, the
Super Fund Amendments and Reauthorization Act of 1986, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Clean Air
Act, the Clean Water Act, the Toxic Substances Control Act, the Solid Waste
Disposal Act, or amended by the Resource Conservation and Recovery Act, the
Hazardous Waste Management System, and the Occupational Safety and Health Act of
1970. Tenant agrees to indemnify and hold Landlord harmless from and against any
and all claims, losses, costs, damages, liabilities, civil fines and penalties,
criminal fines and penalties, expenses (including attorneys’ fees), cleanup
costs or other injury resulting from or arising out of Tenant’s (including
employees, contractors and agents) failure to comply with the foregoing
sentence. Tenant agrees to post and

 

12



--------------------------------------------------------------------------------

 

keep posted in a prominent location of the working area of the Premises any
memorandum or bulletin from Landlord concerning hazardous substances. The
foregoing indemnity shall survive the termination of the Lease and shall
continue until the applicable statute of limitations runs.

 

42. No Offer. This Lease is submitted to Tenant on the understanding that it
will not be considered an offer and will not bind Landlord in any way until
Tenant has duly executed and delivered five (5) originals to Landlord and
Landlord has accepted all terms therein and has executed same.

 

43. Extent of Liability. Tenant shall look only to Landlord’s estate and
property in the Premises for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord in the event of any default by Landlord hereunder, and no
other property or assets of Landlord or its partners or principals, disclosed or
undisclosed, shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under or with respect to this Lease,
the relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy
of the Premises.

 

44. Short Form Lease. Tenant shall not record this Lease. However, at the
request of Landlord, Tenant shall promptly execute, acknowledge and deliver to
Landlord a short form of lease in respect of this Lease sufficient for
recording. Such short form lease shall not be deemed to change or otherwise
affect any of the obligations or provisions of this Lease.

 

45. Late Charges. In addition to any other remedies Landlord may have under this
Lease, Tenant shall pay a late charge equal to six cents on each dollar of Base
Rental paid more than five (5) days after the same is due 14.

 

46. Brokerage. Tenant represents and warrants that it has not dealt with any
broker or finder with regard to the premises other than Pinnacle Realty
Management Co., in its capacity as agent for Landlord, and CTR Partners, LLP
(collectively, the “Broker”). Tenant agrees to indemnify, defend, and save
Landlord harmless from and against any claims for fees or commissions owed from
anyone other than Broker who shall claim to have dealt with Tenant in connection
with the demised premises or this Lease. Landlord agrees to pay any commission
or fee owing to Broker pursuant to a separate agreement. The provisions of this
article shall survive the expiration or earlier termination of the term of this
Lease.

 

IN WITNESS WHEREOF, the parties have here unto set their hands and seals the day
and year first above written.

 

LANDLORD:

     

TENANT:

PHOENIX HOME LIFE MUTUAL INSURANCE COMPANY      

CRESCENT BANKING COMPANY

By:  

/s/    NANCY L. ABBOTT        

--------------------------------------------------------------------------------

      By:  

/s/    ROBERT C. KENKNIGHT        

--------------------------------------------------------------------------------

Its:

  Director      

Its:

       

9/29/98

                        Attest:  

 

--------------------------------------------------------------------------------

           

Its:

                   

(CORPORATE SEAL)

 

NOTE:    *   If Tenant is a corporation, two authorized corporate officers must
execute this Lease in their appropriate capacity for Tenant, affixing the
corporate seal.

 

--------------------------------------------------------------------------------

14 except that Landlord shall not impose any penalty if the payment is paid no
more than ten (10) days after it is due, and such late payment occurs no more
than one (1) time in any twelve (12) month period

 

13



--------------------------------------------------------------------------------

EXHIBIT “A”

PLAZA 400 OFFICE CENTER

OFFICE BUILDING LEASE

LEASE INFORMATION SHEET

 

Date: September         ,1998

 

Landlord:    Phoenix Home Life Mutual Insurance Company Address:    One American
Row          Hartford, Connecticut 06115     Tenant:    Crescent Banking Company
    Address:    5881 Glenridge Drive          Suite 170          Atlanta, GA
30328    

--------------------------------------------------------------------------------

Section 1    Premises:   Approximately 3,616 rentable square feet located in
Suite 170. Section 2    Term Commencement:   October 15, 1998 Section 2    Term
Expiration:   October 31, 2003 Section 3(a)   

Base Annual Rental:

Amount of Monthly Installment:

 

$61,472.04

$5,122.67

Section 4(d)    Last Day of Base Year:   December 31, 1999 Section 37    Address
of Management Agent:  

Pinnacle Realty Management Co.

Suite W-211

1117 Perimeter Center West

Atlanta, Georgia 30338

Section 39    Security Deposit:   None           

--------------------------------------------------------------------------------

 

The sections of the Lease identified above in the margin are those sections
where references to particular Lease Information appear. Each such reference
shall incorporate the applicable Lease Information. In the event of any conflict
between any Lease Information and the Lease, the latter shall control.

 

TENANT:    CRESCENT BANKING COMPANY

       

By:

 

/s/    ROBERT C. KENKNIGHT        

--------------------------------------------------------------------------------

           

Its:

               

Attest:

 

 

--------------------------------------------------------------------------------

           

Its:

              (Corporate Seal)

 

LANDLORD: PHOENIX HOME LIFE MUTUAL INSURANCE COMPANY By:  

/s/    NANCY L. ABBOTT        

--------------------------------------------------------------------------------

Its:

  Director    

9/29/98

 

14



--------------------------------------------------------------------------------

EXHIBIT “B”

 

PLAZA 400 OFFICE CENTER

5881 GLENRIDGE DRIVE

First Floor

 

FLOOR PLAN OF PREMISES

 

Premises are shown hatched.

 

[GRAPHIC]

 

15



--------------------------------------------------------------------------------

EXHIBIT “C”

 

PLAZA 400

WORK LETTER

 

Prior to commencement of the Lease Term, Landlord will, at Landlord’s expense,
unless otherwise stated herein, complete, alter, renovate and or decorate the
Premises to conform to the floor plans and specifications attached hereto as
Exhibit “C-l” and in the manner set forth in this Exhibit “C”.

 

I. TENANT’S PLANS AND SPECIFICATIONS

 

A. Landlord, at its sole cost and expense, shall cause to be prepared complete,
finished, detailed architectural and engineering drawings and mechanical plans,
including dimensions and specifications, necessary for all work to be permitted
and performed by Landlord hereunder in accordance with the plans and
specifications attached as page 3 to this Exhibit “C”, (“Tenant’s Plans”) except
for the mechanical plans and specifications provided for in Paragraph II hereof.

 

B. Upon the approval of Tenant’s Plans by Landlord under the preceding
paragraph, Landlord shall cause Tenant’s Plans together with the mechanical
plans and specifications provided for in Paragraph II hereof, to be filed, at
Landlord’s sole cost and expense, with the governmental permits and
authorizations which may be required in connection with the work to be done.

 

C. Without the prior written consent of Landlord, Tenant shall make no changes
in Tenant’s Plans after approval thereof by Landlord. No changes will be
accepted without Tenant’s acknowledgement of its obligation to pay for any extra
charges incurred as a result of the change.

 

LANDLORD’S PLANS AND SPECIFICATIONS

 

A. If necessary in Landlord’s opinion, Landlord at Landlord’s sole cost and
expense, shall cause to be prepared complete mechanical plans and specifications
where necessary for the installation of the building standard air-conditioning
systems and ductwork, heating, electrical and plumbing and other mechanical
plans for Landlord’s work.

 

B. Landlord may make such changes in the mechanical plans and specifications as
Landlord may desire, excepting that any such changes shall not materially and
adversely affect Tenant’s occupancy.

 

C. Landlord, at its sole option, may substitute for building standard materials
other materials of comparable kind and quality with the exception of building
standard blinds.

 

EXTRA WORK

 

A. Tenant’s Plan may require substitutions (except for blinds), additional or
extra work, and/or material over and above Landlord’s work (“Extra Work”), to be
performed by Landlord provided that the Extra Work at Landlord’s option:

 

  1. shall not require the use of contractors or types of contracts other than
those normally engaged by Landlord in the Building;

 

  2. shall not delay completion of Landlord’s Work or the commencement date;

 

  3. shall be practicable and consistent with existing physical conditions in
the building and with the plans for the Building which have been filed with the
Department of Buildings of Fulton County or other governmental authorities
having jurisdiction thereover;

 

  4. shall not impair Landlord’s ability to perform any of Landlord’s
obligations hereunder or under this lease or any other lease of space in the
Building; and

 

  5. shall not affect any portion of the Building other than the Premises.

 

B. Tenant shall pay for Extra Work an amount equal to the cost thereof to
Landlord plus fifteen percent (15%) of such cost for Landlord’s overhead and
supervision.

 

C.  

  1.      All Extra Work shall require the installation of new materials at
least comparable to the building standard and any substitution shall be of equal
or greater cost than that for which it is substituted. The term “substitution”
as used in this paragraph shall be expressly

 

16



--------------------------------------------------------------------------------

limited to an item of Extra Work and serving the same function as the item so
replaced: e.g., a lighting fixture in replacement of a building standard
lighting fixture.

 

  2. Tenant may request the omission of an item of Landlord’s Work, provided
that such omission shall not delay the completion of Landlord’s Work and
Landlord hereafter shall not be obligated to install same. No credit shall be
granted to Tenant for items omitted or not installed. Credits for substitutions
shall be granted in amounts determined by Landlord’s unit price for
substitutions and shall be applied only against the final payments by Tenant for
all Extra Work. In no event shall there be any cash credits.

 

D. If Landlord is to perform Extra Work, Tenant shall pay to Landlord upon
commencement for Extra Work a sum equal to twenty percent (20%) of the cost
thereof as estimated by Landlord (the “Estimate”). Thereafter, Tenant shall pay
to Landlord the balance of the Estimate in monthly installments as the work
progresses, but in no event shall the entire balance be paid later than the
completion of the Extra Work. Landlord shall have the same rights and remedies
for a default in the payment of the balance of the Estimate for the non-payment
of additional rent, whether or not the default in question occurred before the
Commencement Date.

 

E. If Extra Work includes incandescent lighting fixtures in addition to or in
substitution for fluorescent lighting fixtures, then notwithstanding anything to
the contrary set forth in this Exhibit C or elsewhere in this lease Landlord may
refuse to do such Extra Work unless Tenant agrees to increase the Fixed Rent to
reflect any additional cost of supplying electricity and air-conditioning to the
Premises resulting from such addition or substitution. If the parties cannot
agree upon such increase, the same shall be determined by arbitration.

 

DELAYS IN LANDLORD’S WORK

 

If Landlord shall be delayed in substantially completing Landlord’s Work as a
result of: 1) Tenant’s failure to furnish when due Tenant’s Plans, approvals of
Estimates or revisions of Tenant’s Plans; or 2) Tenant’s changes in Tenant’s
Plans subsequent to submission for Landlord’s approval; or 3) the performance or
completion of work by a person, firm or corporation employed by Tenant on behalf
of Tenant; or 4) any other act or omission caused by or on behalf of Tenant;
then Landlord shall not be responsible for any such delays and the commencement
date of the Lease shall be accelerated by the number of days of such delay. In
addition, Tenant shall reimburse Landlord for any and all expenses, losses,
costs and damages suffered by Landlord and caused by such delay.

 

17



--------------------------------------------------------------------------------

EXHIBIT “C-1”

TENANT’S CONSTRUCTION PLANS AND SPECIFICATIONS

 

Notes:

 

1. Landlord shall remove one interior partition and remove one window and
replace with sheetrock per plan shown below.

 

2. Landlord shall patch and paint all interior walls of the Premises using
building standard materials in Tenant’s choice of colors.

 

3. Landlord shall recarpet the Premises and install new vinyl base molding using
building standard carpet and molding in Tenant’s choice of color.

 

4. Landlord shall replace all missing, damaged, or stained ceiling tiles in the
Premises.

 

5. Landlord shall remove existing power poles and power strip currently located
in the Premises.

 

6. Landlord shall repair or replace any damaged or dysfunctional window blinds
in the Premises.

 

7. Landlord shall not be responsible for Tenant’s telephone, computer, or
communications cabling.

 

[GRAPHIC]

 

18



--------------------------------------------------------------------------------

EXHIBIT “D”

PLAZA 400 OFFICE CENTER

RULES AND REGULATIONS

 

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed or used by any person for any purpose other than those
of ingress and egress. Neither the floors nor any skylights and windows that
reflect or admit light into any place in the Building shall be covered or
obstructed. The water closets and other water apparatus shall not be used for
any other purpose than those for which they were constructed, and no sweepings,
rubbish, or other obstructing substances shall be thrown therein. Any damage
resulting to them, or to associated systems, from misuse, shall be borne by the
Tenant who caused same or whose agents, employees, sublessees, licensees,
invitees, guests or customers caused such damage.

 

2. No advertisement or other notice shall be inscribed, painted or affixed on
any part of the outside or inside of the Building, except upon the doors, and
except of such order, size and style, and at such places as shall be designated
by Landlord. Interior signs on doors will be supplied for Tenant by Landlord,
the cost of the signs to be charged to and paid for by the Tenant for whose
benefit the sign was supplied 15.

 

3. No Tenant shall do or permit anything to be done on or about the Building, or
bring or keep anything therein, which shall in any way increase the rate of fire
or hazard insurance on the Building or on property kept therein, or obstruct or
interfere with the rights of other lessees or in any way injure or annoy them,
or conflict with the laws relating to fires, or with the regulations of the Fire
Department, or any part thereof, or conflict with any of the rules and
ordinances of the Board of Health. Tenant shall be responsible for maintaining
order in the Building, and shall not make or permit any improper noise in the
Building or interfere in any way with other lessees or those having business
with them. Nothing shall be thrown out of the windows or doors, or down the
passages or skylights of the Building. No rooms shall be occupied or used as
sleeping or lodging apartments at any time. No part of the Building shall be
used or in any way appropriated for gambling or for other immoral or unlawful
practices.

 

4. Tenant shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Building, or any portion thereof.

 

5. No animals, birds, bicycles or other vehicles, or other obstructions, shall
be allowed in the offices, halls, corridors, elevators or elsewhere in the
Building.

 

6. All lessees and occupants shall observe strict care not to leave windows open
when it rains or snows and, for any fault or carelessness in any of these
respects, shall make good any injury sustained by other lessees and by Landlord
for damage to paint, plastering or other parts of the Building resulting from
such default or carelessness. No painting shall be done, nor shall any
alterations be made to any part of the Building by putting up or changing any
partitions, doors or windows, nor shall there be any nailing, boring or screwing
into the woodwork or plastering, except for Licenses and art work, nor shall any
connection be made to the electric wires or gas or electric fixtures, without
the consent in writing on each occasion of Landlord or its agent. All glass,
locks and trimmings in or upon the doors and windows of the Building shall be
kept whole and, when any part thereof shall be broken, the same shall be
immediately replaced or repaired and put in order under the direction and to the
satisfaction of Landlord, and shall be left whole and in good repair. Tenant
shall not injure, overload or deface the Building, the woodwork or the walls of
its premises, nor conduct upon its premises any noisome, noxious or offensive
business.

 

7. Not more than 16 keys for each office will be furnished without charge. No
additional locks or latches shall be put upon any door without the written
consent of Landlord. Each Tenant, upon termination of its lease of its premises,
shall return to Landlord all keys to doors in said building and all plastic
cards, if any, issued for parking and entry to the Building.

 

8. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other articles. Tenant must make arrangements with the
superintendent of the Building when the elevator is required for the purpose of
carrying any kind of freight.

 

9. The use of burning fluid, camphene, alcohol, benzine, kerosene or similar
substances is prohibited. No offensive gases or liquids will be permitted.

 

--------------------------------------------------------------------------------

15 except that Tenant’s initial building standard hallway and door signage shall
be furnished by Landlord at Landlord’s expense

16 six

 

19



--------------------------------------------------------------------------------

10. Blinds or window coverings of any kind must be of such shape, color and
material as may be prescribed by Landlord, and shall be erected only with
Landlord’s consent and at the expense of said Tenant. No awnings shall be placed
on the Building, without Landlord’s consent.

 

11. If any Tenant requires wiring for a bell or buzzer system, such wiring shall
be done only by an electrician approved by Landlord or Landlord’s agent. If
telegraphic or telephonic service is desired, the wiring for same shall be done
as directed by Landlord, its representative or agent, and no boring or cutting
for wiring shall be done unless approved by Landlord or its representative or
agent, as stated. The electric current shall not be used for power or heating
unless written permission to do so shall first have been obtained from Landlord,
its representative or agent in writing, and at an agreed cost to Tenant.

 

12. The elevators in the Building are not to be used by Tenant or their agent
for moving furniture into or out of any premises, except during the hours from
5:30 to 7:00 a.m. on weekdays, or after 1:30 p.m. on Saturdays, unless approved
by Landlord or its agent in advance.

 

13. Tenant and occupants shall observe and obey all parking and traffic
regulations imposed by Landlord. Landlord in all cases retains the power to
designate “no parking” zones, traffic rights-of-way and general parking area
procedures. Failure of any Tenant to comply with any such regulation or
procedure will constitute violation of such Tenant’s lease.

 

14. Smoking is not permitted in any common area of the building including halls,
lobbies, restrooms or corridors.

 

15. It is understood that Tenant shall notify Landlord, in advance, as to any
overnight parking, of its vehicles, or the vehicles of its employees, agents,
contractors, or visitors in or about the Office Complex parking facilities.

 

20



--------------------------------------------------------------------------------

EXHIBIT “E”

SPECIAL STIPULATIONS

 

1. Option to Renew. Provided (i) this Lease is in full force and effect as of
the dates hereinafter delineated; and (ii) Tenant is not in default under any of
the terms and conditions of this Lease; and (iii) Tenant is the sole occupant of
the Premises and has not sublet, assigned, or relinquished all or any part of
the Premises, then Landlord grants Tenant one (1) option to renew this Lease for
a term of five (5) years on the same terms and conditions contained herein,
except that a) the Base Rental shall be adjusted to the market rent for
comparable buildings in the Central Perimeter market of Atlanta, GA, as said
market is defined by Jamison Research, or, if Jamison Research does not publish
market information, such successor information provider as Landlord may
reasonably choose; b) the Term Expiration of the renewal of this Lease shall be
September 30, 2008; and c) Landlord shall have no obligation to perform any
improvements or alterations to the Premises. Tenant shall provide written notice
to Landlord of its intention to exercise this Option to Renew no less than one
hundred eighty (180) days nor more than three hundred (300) days prior to the
Term Expiration. This Option to Renew is personal to Tenant, and may not be
transferred by way of sublease or assignment to any successor company which may
occupy the Premises in the future.

 

2. Right of First Refusal. Provided Tenant is not in default under any of the
terms and conditions of this Lease, Tenant shall have a one-time right of first
refusal to lease any space in the south wing of the first floor of the Building,
as shown on the attached Exhibit “E-l” as the “Refusal Premises”. Should
Landlord receive a bona-fide acceptable offer from a prospective tenant to lease
all or part of the Refusal Premises, Landlord shall provide written notice of
said offer to Tenant, which notice shall include the terms of the proposed
lease. Within five (5) business days following Tenant’s receipt of said notice,
Tenant may lease the Refusal Premises under the same terms as set forth in the
notice by providing written notice to Landlord of Tenant’s intention. Tenant and
Landlord shall thereafter promptly enter into a written amendment to this Lease
which shall memorialize Tenant’s leasing and acceptance of the Refusal Premises,
including the increased rent payable by Tenant. From that time, Premises as used
in this Lease shall mean the Premises described herein plus the Refusal
Premises. Should Tenant not provide notice to Landlord of its intention to
accept the Refusal Premises on the terms contained in the notice provided to
Tenant, then this Right of First Refusal shall be deemed waived, and Tenant
shall have no further rights to the Refusal Premises.

 

3. Quiet Enjoyment. Provided Tenant is not in default of any of the terms and
conditions of this Lease, Landlord shall not disturb Tenant’s quiet enjoyment of
the Premises during the term of this Lease or any renewal or extension thereof.

 

4. Parking. The Office Complex parking ratio totals approximately three and
eight-tenths spaces per 1,000 square feet of rentable area. During the Lease
Term, Tenant, its employees, agents, guests and visitors, shall have the right
to utilize the Office Complex parking area, to the extent of the ratio above, on
an unassigned and cost free basis.

 

21



--------------------------------------------------------------------------------

EXHIBIT “E-1”

REFUSAL PREMISES

 

5881 GLENRIDGE DRIVE

First Floor

 

Refusal Premises are shown hatched.

 

[GRAPHIC]

 

22



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “First Amendment”) is made and
entered into as of the 7th day of August, 2003, by and between PHOENIX LIFE
INSURANCE COMPANY, formerly known as Phoenix Home Life Mutual Insurance Company,
a New York life insurance company (hereinafter referred to as “Landlord”), and
CRESCENT MORTGAGE SERVICES, INC., a Georgia corporation (hereinafter referred to
as “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord, as landlord, and Crescent Banking Company (“CBC”), as tenant,
entered into that certain Plaza 400 Office Building Lease dated September 29,
1998 (as the same may have been amended, the “Lease”), whereby Tenant leased a
portion of the first floor containing approximately 3,616 rentable square feet
and known as Suite 170 (the “Premises”) in the building located at 5881
Glenridge Drive, Atlanta, Georgia 30328 (the “Building”); and

 

WHEREAS, heretofore CBC assigned all of its right, title and interest as tenant
under the Lease to Tenant and Tenant has assumed all of the obligations of the
tenant under the Lease as if it were the originally-named tenant thereunder, and
Tenant is now the tenant under the Lease, as amended hereby; and

 

WHEREAS, the parties hereto desire to enter into this First Amendment for the
purpose of evidencing their mutual understanding and agreement regarding, the
extension of the Lease Term, and certain other matters relating thereto as set
forth hereinbelow.

 

NOW, THEREFORE, for and in consideration of the premises hereto, the keeping and
performance of the covenants and agreements hereinafter contained, and for Ten
and No/100 Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree and amend the Lease as follows:

 

1. Defined Terms. All terms used herein and denoted by their initial
capitalization shall have the meanings set forth in the Lease unless set forth
herein to the contrary.

 

2. Extension of Term. Landlord and Tenant hereby acknowledge and agree that the
Lease Term is currently scheduled to expire on October 31, 2003. Effective
immediately, Landlord and Tenant extend the Lease Term for an additional
thirty-six (36) month period, commencing on November 1, 2003 (the “First
Extended Term Commencement Date”), and ending on October 31, 2006, unless sooner
terminated in accordance with the terms of the Lease. That period commencing on
the First Extended Term Commencement Date and continuing to and through October
31, 2006, is herein sometimes referred to as the “First Extended Term”. Tenant
leases the Premises during the First Extended Term on the same terms and
conditions presently set forth in the Lease, except as otherwise set forth
herein to the contrary; provided, however, Tenant shall receive no concessions
or allowances on account of extending the term of the Lease.

 

3. Base Rental. From and after the First Extended Term Commencement Date to and
through the expiration of the First Extended Term, Tenant shall pay to Landlord
Base Rental in the amounts and on the dates set forth hereinafter:

 

Dates

--------------------------------------------------------------------------------

   PSF


--------------------------------------------------------------------------------

   Annual
Rental


--------------------------------------------------------------------------------

   Monthly
Rental


--------------------------------------------------------------------------------

11/1/03–10/31/04

   $ 17.25    $ 62,376.00    $ 5,198.00

11/1/04–10/31/05

   $ 17.77    $ 64,256.32    $ 5,354.69

11/1/05–10/31/06

   $ 18.30    $ 66,172.80    $ 5,514.40

 

Except as specifically set forth to the contrary herein, in all other respects,
all rent and other sums of money stipulated in the Lease shall be due and
payable by Tenant as provided in and in accordance with the terms of the Lease.

 

1



--------------------------------------------------------------------------------

4. Rental Abatement. Notwithstanding anything to the contrary in the Lease, as
amended hereby, provided Tenant is not in default hereunder beyond any
applicable notice and cure period, the payment of Base Rental due under the
Lease, as amended hereby, shall be excused during the first five (5) calendar
months following the First Extended Term Commencement Date (although Base Rental
shall continue to accrue during such period), such conditional concession being
offered to Tenant as an inducement for Tenant to execute this First Amendment
and to occupy the Premises for the entire First Extended Term and to comply with
its agreements contained in the Lease, as amended by this First Amendment;
provided, however, if Tenant becomes in default under the Lease, as amended
hereby, beyond any applicable notice and cure period, or otherwise breaches any
of Tenant’s obligations under the Lease, as amended hereby, then all such
excused Base Rental shall become immediately due and payable and Tenant hereby
agrees to pay Landlord all excused Base Rental that would otherwise have been
payable during such five (5) month period.

 

5. Base Year. Notwithstanding anything to the contrary contained in the Lease,
effective as of the First Extended Term Commencement Date, the Base Year for
purposes of determining Tenant’s proportionate share of Operating Expenses shall
be changed to calendar year 2004. The 1999 Base Year as set forth in Section
4(c) of the Lease and Section 4(d) [sic] of Exhibit “A” to the Lease shall
continue to apply for all periods prior to the First Extended Term Commencement
Date.

 

6. Tenant Improvement Allowance

 

(a) Notwithstanding anything to the contrary contained or implied in the Lease
or this First Amendment, Tenant agrees that it will accept possession of the
Premises during the First Extended Term in an “as is, where is” condition, and
that no representations, warranties, or inducements, with respect to any
condition of the Premises have been made by Landlord, or its designated
representatives, to Tenant, or its designated representatives except as
specifically set forth herein. In furtherance of the foregoing, Tenant hereby
acknowledges that, except as specifically and expressly provided below, no
promises to decorate, alter, repair or improve the Premises either before or
after the execution of this First Amendment have been made to Tenant, or its
designated representatives, by Landlord, or its designated representatives.
Notwithstanding the foregoing, Landlord agrees, at Landlord’s cost and expense,
to perform the following improvements to the Premises prior to the First
Extended Term Commencement Date: (i) repaint the interior walls of the Premises
using Building-standard paint, the color of which shall be selected by Tenant
from Landlord’s current selection of Building-standard paint colors, and (ii)
replace the existing carpet on the interior floors of the Premises using
Building-standard carpet, the color of which shall be selected by Tenant from
Landlord’s current selection of Building-standard carpets.

 

(b) Tenant acknowledges and agrees that during the period of Landlord’s work,
Tenant shall be occupying a portion of the Premises and that noise, dust,
relocation of Tenant’s property and other activities associated with such work
may be disruptive to the business operations of Tenant in the Premises or
portions thereof. Nevertheless, Tenant hereby waives and releases any and all
claims, causes of action and actions against Landlord and its agents related to
Landlord’s construction work, except for any claim against Landlord for damage
to Tenant’s personal property or injury to persons caused solely by the gross
negligence or willful misconduct of Landlord or its agents, contractors, or
employees. Landlord shall impose upon the contractor performing the work a
requirement that the contractor will agree to use reasonable efforts to not
unreasonably interfere with the conduct of Tenant’s business operations. No
rental shall abate as a result of, or arising from, Landlord’s construction
work. Tenant shall, upon notice from Landlord or Landlord’s contractor, permit
Landlord or Landlord’s contractor to have access to the Premises as required to
effect the construction work and to remove or relocate forthwith, at Tenant’s
sole cost and expense, such portion or all of the personal property belonging to
Tenant from such portion of the Premises then being affected by the construction
work as Landlord or Landlord’s contractor shall reasonably request in connection
with the prosecution of such work.

 

7. Renewal Option: Tenant shall have the right to renew the Lease Term, as
extended hereby, for two (2) additional periods of three (3) years each
(individually, “Renewal Term” and collectively, “Renewal Terms”) by giving
Landlord prior written notice six (6) months prior to the expiration of the then
existing Lease Term that Tenant intends to exercise such applicable renewal
right, subject to the following conditions:

 

(a) Tenant shall be in possession of the Premises and there shall not be a
default under any of the terms of provisions of the Lease at the time such
notice is given or at the time of the commencement of the applicable Renewal
Term.

 

2



--------------------------------------------------------------------------------

(b) Tenant shall occupy the Premises during each Renewal Term under the same
terms and conditions as specified in the Lease, except the Base Rental for each
of the Renewal Terms shall be the then Market Rate, but not less than the Base
Rental for the Premises in effect immediately prior to the commencement of the
applicable Renewal Term.

 

(c) As used herein, the term “Market Rate” shall be initially determined by
Landlord as the amount of base annual rent per square foot (including the rate
of escalation) then being charged in comparable first class office buildings
located in the Central Perimeter area of Atlanta, Georgia (the “Comparable
Buildings”) for space comparable to the Premises and taking into consideration
all other relevant factors establishing similarity or dissimilarity between the
comparable lease and the leasing of the Premises to Tenant for the applicable
Renewal Term, including without limitation, escalations (including type, base
year and stop), concessions, length of lease term, size and location of the
Premises, building standard work letter and/or tenant improvement allowances,
quality and quantity of any existing tenant improvements, quality and
creditworthiness of Tenant, location of building, the cost and provision of
parking spaces, and other generally applicable concessions, allowances, terms
and conditions of tenancy. Notwithstanding any provision to the contrary
contained herein, the Premises shall be leased during the applicable Renewal
Term pursuant to the terms of subparagraph (b) above. The reference to the
foregoing factors is illustrative only and the presence or absence of such
factors shall be taken into account in determining Market Rate.

 

(d) Within thirty (30) days after Landlord receives the notice of Tenant’s
exercise of the renewal option, Landlord shall notify Tenant of the proposed
Market Rate. In the event that Landlord and Tenant are not able to agree as to
the Market Rate within sixty (60) days of good faith negotiation, Tenant’s right
of renewal for all remaining Renewal Terms as provided herein shall terminate.

 

(e) In the event Tenant fails to timely notify Landlord in the manner herein
specified, Tenant shall be conclusively deemed to have waived its right to enter
into the Renewal Term and any subsequent Renewal Term.

 

(f) This renewal right shall be subject to Tenant’s financial condition at the
time of each exercise being comparable in all material respects to or better
than that as exists on the Commencement Date. In determining whether the
requirements of this provision are satisfied, all aspects of Tenant’s financial
condition (including, without limitation, net worth, liquidity, and credit
ratings by recognized rating agencies) shall be examined by Landlord.

 

8. Supplemental HVAC. Notwithstanding anything to the contrary contained in the
Lease, as amended hereby, Landlord will provide to Tenant heating, ventilation
and/or air conditioning (“HVAC”) service after normal business hours as set
forth in Section 9(a) of the Lease provided Tenant gives Landlord notice of the
desire for such service by 4:00 p.m. on the business day on which Tenant desires
the service, and by 4:00 p.m. on the Thursday prior to any Saturday, Sunday or
holiday on which Tenant desires such service. Such after hours HVAC service will
be provided by Landlord during the First Extended Term at the rate of $20.00 per
floor per hour.

 

9. Brokers. Tenant represents and warrants to Landlord that CTR Partners, LLP
(“CTR”) has represented Tenant in the negotiations for and procurement of this
First Amendment and the extension of the Term and that no commissions, fees or
compensation of any kind are due and payable in connection herewith to any
broker, agent, commission salesperson or other person, other than CTR, as a
result of any act or agreement of Tenant. CTR shall be paid a commission by
Landlord in connection with this transaction pursuant to the terms of a separate
written commission agreement. Tenant agrees to indemnify and hold Landlord
harmless from all loss, liability, damage, claim, judgment, cost or expense
(including reasonable attorneys’ fees and court costs) suffered or incurred by
Landlord as a result of a breach by Tenant of the representation and warranty
contained in the immediately preceding sentence or as a result of Tenant’s
failure to pay commissions, fees or compensation due to any broker who
represented Tenant, other than CTR, whether or not disclosed. The parties hereto
do hereby acknowledge and agree that CB Richard Ellis, Inc. has acted as agent
for Landlord and not for Tenant in this transaction and shall be paid a
commission by Landlord in connection with this transaction pursuant to the terms
of a separate written commission agreement.

 

3



--------------------------------------------------------------------------------

10. Landlord Liability. Tenant acknowledges that this First Amendment is entered
into by Phoenix Life Insurance Company (“PLIC”) for its Separate Account-R, a
real estate separate account (“RESA”). RESA has assets which are legally
segregated from the general assets of PLIC. The parties hereto agree that the
liability of PLIC under this contract for RESA shall be limited to the assets
contained in RESA from time to time and that in no event will any of PLIC, its
advisors, policy holders, managers or affiliates of any of the foregoing, or any
directors, officers, employees or owners of any of the foregoing have any
liability hereunder, and Tenant acknowledges and agrees that it shall have no
recourse for any claims under or through the Lease and/or this First Amendment
against PLIC or any of the aforementioned parties, or the general assets of
PLIC.

 

11. Not an Offer. This First Amendment is submitted to Tenant on the
understanding that it will not be considered an offer and will not bind Landlord
in any way until Tenant has duly executed and delivered four (4) originals to
Landlord and Landlord has accepted all terms therein and has executed same.

 

12. Assignment and Assumption. CBC has transferred, conveyed and assigned all of
its right, title and interest in and to the Lease to Tenant, and Tenant has
accepted such assignment and assumed all of CBC’s duties, covenants and
obligations under the Lease to the same extent and with the same force and
effect as if Tenant were the original tenant thereunder. Tenant hereby attorns
to Landlord as the landlord under the Lease. Subject to the terms and conditions
set forth herein, Landlord hereby consents to the transfer and assignment of
CBC’s right, title and interest in and to the Lease to Tenant;

 

13. Miscellaneous. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia, and shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
successors-in-title, representatives and permitted assigns. In the event of any
inconsistency or conflict between the terms of this First Amendment and of the
Lease, the terms of this First Amendment shall control. Time is of the essence
of all of the terms of this First Amendment. The signatory of Tenant represents
to Landlord that he is duly authorized to execute and deliver this First
Amendment on behalf of Tenant. The Lease together with this First Amendment
constitutes and contains the sole and entire agreement of the parties hereto
with respect to the subject matter hereof and no prior or contemporaneous oral
or written representations or agreements between the parties and relating to the
subject matter hereof shall have any legal effect. Except as hereinabove
provided, all other terms and conditions of the Lease shall remain unchanged and
in full force and effect, and are hereby ratified and confirmed by the parties
hereto. Except as otherwise specifically set forth to the contrary in this First
Amendment, effective immediately, any and all renewal, extension, expansion
and/or termination rights of Tenant are hereby terminated and of no further
force and effect. Tenant hereby acknowledges and agrees that, as of the date
hereof, the Lease is subject to no offsets, claims, counterclaims or defenses of
any nature whatsoever. This First Amendment may not be changed, modified,
discharged or terminated orally in any manner other than by an agreement in
writing signed by Landlord and Tenant or their respective heirs,
representatives, successors and permitted assigns. If any clause or provision of
this First Amendment is illegal, invalid or unenforceable under present or
future laws, the remainder of this First Amendment shall not be affected
thereby, and in lieu of each clause or provision of this First Amendment which
is illegal, invalid or unenforceable, there shall be added as a part of this
First Amendment a clause or provision as nearly identical to the said clause or
provision as may be legal, valid and enforceable.

 

[Signatures Appear on Following Page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to Plaza 400
Office Park Lease under seal as of the date first above written.

 

LANDLORD:

     

TENANT:

PHOENIX LIFE INSURANCE COMPANY,

for its Separate Account-R

     

CRESCENT MORTGAGE SERVICES, INC.,

a Georgia corporation

By:  

HENDERSON GLOBAL INVESTORS

(NORTH AMERICA) INC.,

its duly authorized investment manager

      By:   /s/    ROBERT C. KENKNIGHT                    

--------------------------------------------------------------------------------

          Name:   Robert C. KenKnight             Title:   President            
      By:  

/s/    Illegible        

      By:   /s/    DONNA L. TRANSUE          

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Name:          

Name:

  Donna L. Transue  

--------------------------------------------------------------------------------

            Title:   Vice President - Asset Manager                            
(CORPORATE SEAL)

 

5